oO ON DOO FP W NY =

NO RO RO PO PN PNP PNP PNM NO F- | 2 = eo ea Se es eS |
oN DO FBP WO NY | FO OO BN DO OT FP WO NY — CO

hse 2:19-cv-09049-MCS-AGR Document 38 Filed 03/29/21 Page1lofi Page ID #3446

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
JAMES DUANE GRZESLO, NO. CV 19-9049-MCS (AGR)

Petitioner,
JUDGMENT
V.

RAYTHEL FISHER, Warden,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

denied on the merits and dismissed with prejudice.

DATED: March 29, 2021 bc L Sear.

MARK C. SCARSI
United States District Judge

 

 

 
